UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4748



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL A. MORGAN, a/k/a Steve,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (5:05-cr-00042-FPS-JE)


Submitted:   January 23, 2007             Decided:   February 6, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott C. Brown, Wheeling, West Virginia, for Appellant. Sharon L.
Potter, United States Attorney, John C. Parr, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Wheeling
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael A. Morgan was charged in a multi-defendant indictment

and eventually convicted of conspiracy to distribute in excess of

50 grams of cocaine base (Count 1), two counts of aiding and

abetting the distribution of a controlled substance within 1,000

feet of a protected location (Counts 2 and 5), distribution of

cocaine base within 1,000 feet of a protected location (Count 3),

and possession and discharge of a firearm during and in relation to

a drug trafficking crime (Count 13).       On appeal, Morgan primarily

contends   that   the    evidence   is   insufficient    to   support   his

convictions on Counts 2 and 13.      Finding no error, we affirm.1

     When assessing the sufficiency of the evidence of a criminal

conviction on direct review, “[t]he verdict of the [jury] must be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.”            Glasser v. United

States, 315 U.S. 60, 80 (1942).      “Substantial evidence is evidence

that a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond a

reasonable doubt.”      United States v. Burgos, 94 F.3d 849, 862 (4th

Cir. 1996) (en banc).

     Count 2 (aiding and abetting distribution) arises from a

controlled undercover drug transaction that occurred on May 5,


     1
      Morgan also contends that the district court committed
several sentencing errors. We have considered these arguments and
find them to be without merit.

                                     2
2005, in “Bud’s Club,” which was one of Morgan’s drug-distribution

locations.    During this video-recorded transaction, Morgan’s co-

defendant    Terri   Blankenship      sold   a   quantity    of     cocaine    to   a

confidential informant.

     Morgan argues that the evidence is insufficient to support his

conviction on this count because the video purportedly shows

Blankenship obtaining the cocaine from a third-party, rather than

Morgan,     before   the    transaction      was       completed     and    because

Blankenship did not specifically testify that she obtained the

cocaine    from   Morgan.     We    reject   this      argument.         Blankenship

testified that she frequently dealt drugs from Bud’s Club and that

Morgan was her supplier for these transactions.                    See J.A. 277.

Moreover, the jury was permitted to observe the video of this

specific    transaction     and    determine     for    itself     the    extent    of

Morgan’s involvement.       Based on this record, we find no basis to

overturn this conviction.          See generally United States v. Wilson,

135 F.3d 291, 305 (4th Cir. 1998) (discussing elements of aiding

and abetting).

     Count 13 (possession and discharge of a firearm during and in

relation to a drug trafficking crime) arises from an August 11,

2005, incident that occurred in front of a residence from which

Morgan was dealing drugs.2         During this incident, Morgan and Eddie



     2
      The conspiracy for which Morgan was convicted (Count 1) is
the underlying drug trafficking crime.

                                        3
Taylor, who was there to purchase crack cocaine, became involved in

an argument outside the residence.        Morgan eventually went inside,

obtained a firearm, returned outside, and shot at Taylor.

      Morgan argues that the evidence is insufficient to support

this conviction because it does not establish that he used the

firearm during and in relation to a drug trafficking crime or that

he possessed the firearm in furtherance of such a crime.                   We

disagree. The government presented evidence that Morgan confronted

Taylor during this incident after Taylor had talked openly about

being there to purchase drugs.            See J.A. 251.        Moreover, the

government presented evidence that Morgan was aware that Taylor had

worked as an informant for law enforcement.        See J.A. 296-97, 540.

We find that this evidence, combined with the location of the

firearm (inside the drug house), is sufficient to support the

conviction.    See generally United States v. Lomax, 293 F.3d 701,

705   (4th   Cir.   2002)   (discussing    sufficiency    of    evidence   to

establish firearm possession in furtherance of a drug trafficking

crime).

      Based on the foregoing, we affirm Morgan’s conviction and

sentence.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                    AFFIRMED




                                    4